Citation Nr: 1141618	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability.  

2.  Entitlement to an initial rating higher than 30 percent for migraine headaches, prior to March 27, 2007.  

3.  Entitlement to an initial rating higher than 50 percent for migraine headaches.

4.  Entitlement to an initial rating higher than 30 percent for a left shoulder disability.  

5.  Entitlement to an initial rating higher than 10 percent for temporomandibular joint dysfunction.  

6.  Entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand.  

7.  Entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO rating decision that granted service connection and a 20 percent rating for a cervical spine disability (degenerative disc disease), effective October 26, 2005; granted service connection and 30 percent rating for migraine headaches, effective October 26, 2005; granted service connection and a 30 percent rating for a left shoulder disability (strain), effective October 26, 2005; and granted service connection and a 10 percent rating for temporomandibular joint dysfunction, effective October 26, 2005.  By this decision, the RO also granted service connection and 10 percent ratings, respectively, for ulnar neuropathy of the right hand and for ulnar neuropathy of the left hand, both effective October 26, 2005.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the Veteran may be unemployable due to her service-connected cervical spine disability.  Therefore, TDIU rating is part of the claim for entitlement to an initial rating higher than 20 percent for a cervical spine disability.  As such, the Board has characterized the issues as indicated above.  

A June 2010 VA Form 8 reflects that the certified each of the claims identified on the title page as on appeal to the Board.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003); see also Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issue of entitlement to an initial rating higher than 20 percent for a cervical spine disability, as well as the issue of entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In a VA Form 9 received in September 2010, the Veteran withdrew her appeals concerning the following issues:  Entitlement to an initial rating higher than 30 for migraine headaches, prior to March 27, 2007 and more than 50 percent since that time; entitlement to an initial rating higher than 30 percent for a left shoulder disability; entitlement to an initial rating higher than 10 percent for temporomandibular joint dysfunction; entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand; and for entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating higher than 20 percent for migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating higher than 30 percent for a left shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating higher than 20 percent for temporomandibular joint dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

5.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In July 2008, the Veteran submitted a VA Form 9 perfecting appeals as to the issues of entitlement to an initial rating higher than 30 for migraine headaches; entitlement to an initial rating higher than 30 percent for a left shoulder disability; entitlement to an initial rating higher than 10 percent for temporomandibular joint dysfunction; entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand; and for entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand.  A May 2009 supplemental statement of the case listed those issues as presently being on appeal.  

In a VA Form 9 received in September 2010, the Veteran indicated that the only issue that she wanted to appeal further was the issue of entitlement to an initial rating higher than 20 percent for a cervical spine disability.  

Because the Veteran has withdrawn her appeals as to the issues of entitlement to an initial rating higher than 30 for migraine headaches prior to March 27, 2007, and to in excess of 50 percent since that time; entitlement to an initial rating higher than 30 percent for a left shoulder disability; entitlement to an initial rating higher than 10 percent for temporomandibular joint dysfunction; entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand; and for entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand, there remain no allegations of errors of fact or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.  As such, the issues of entitlement to an initial rating higher than 30 for migraine headaches; entitlement to an initial rating higher than 30 percent for a left shoulder disability; entitlement to an initial rating higher than 10 percent for temporomandibular joint dysfunction; entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand; and for entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand, are all dismissed.  


ORDER

The appeal concerning the issue of entitlement to an initial rating higher than 30 percent for migraine headaches, prior to March 27, 2007, is dismissed.  

The appeal concerning the issue of entitlement to an initial rating higher than 50 percent for migraine headaches is dismissed.  

The appeal concerning the issue of entitlement to an initial rating higher than 30 percent for a left shoulder disability is dismissed.  

The appeal concerning the issue of entitlement to an initial rating higher than 10 percent for temporomandibular joint dysfunction is dismissed.  

The appeal concerning the issue of entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the right hand is dismissed.  

The appeal concerning the issue of entitlement to an initial rating higher than 10 percent for ulnar neuropathy of the left hand is dismissed.  

REMAND

The other issues on appeal are entitlement to an initial rating higher than 20 percent for a cervical spine disability and entitlement to a TDIU rating.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The most recent VA spine examination evaluating the Veteran's cervical spine disability was performed in December 2007.  Since that time, the record reflects that VA has prescribed the Veteran morphine to treat the disability, which shows that it likely increased in severity since the December 2007 VA spine examination.  Indeed, in a September 2010 statement, she reported that she used morphine twice a day to treat her neck pain; she also reported that her cervical spine disability was productive of numerous other problems, including sleep impairment and muscle spasm.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Finally, in light of Rice and remand of the cervical spine disability claim, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated her for cervical spine problems since March 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since March 2010 should be obtained.  

2.  Notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge of any symptoms related to her cervical spine disability and the nature, extent and severity of those symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for a VA examination to determine the severity of her service-connected cervical spine disability, including any associated respective neurological impairment.  The claims folder must be made available and reviewed by the examiner.  The examiner should identify all cervical spine or neck orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's neck, i.e, the extent of her pain-free motion of the neck.  

In addition, if possible, the examiner should state whether the cervical spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of her right and left-sided radiculopathy or neuropathy found to be present.  

The examiner must also indicate the impact the Veteran's cervical spine disability have on her ability to secure or follow a substantially gainful occupation.  

The examiner must also opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

All findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the Veteran's cervical spine and TDIU claims.  In doing so, the RO must specifically consider whether the Veteran's case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  If the benefits sought on appeal are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


